PETERS, Judge ad hoc.
Defendant-appellant neither appeared nor filed brief prior to the time this case was called for argument. Therefore, the court considers this appeal abandoned and dismisses it at defendant-appellant’s cost. Rule 7, Section 5(b), Uniform Rules, Courts of Appeal.
Plaintiff-appellee filed a brief praying that the court amend the lower court judgment to increase the award made in favor of plaintiff. Plaintiff-appellee filed no formal answer to defendant’s appeal and the court therefore cannot consider her claims. LSA-C.C.P. 2133.
Appeal dismissed.